Citation Nr: 0634083	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a dependency allowance for L. M.


REPRESENTATION

Appellant represented by:  South Carolina Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969, and died in January 2001.  The appellant is his widow.

By letter dated December 2003, the Regional Office (RO) 
informed the appellant that her claim for a dependency 
allowance for her grandson was denied.  The appellant filed a 
timely appeal to the Board of Veterans' Appeals (Board).

The appellant was scheduled to testify at a hearing before a 
Veterans Law Judge at the RO in July 2006, but failed to 
report for it.  


FINDING OF FACT

L. M. is not a child of the veteran, and the appellant has 
not adopted him.


CONCLUSION OF LAW

The criteria for a dependency allowance for L.M. have not 
been met.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts alleged by the 
appellant could never satisfy the requirements necessary to 
substantiate the claim that any deficiency in a VCAA notice 
was nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 
232 (2003).  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
met the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the appellant are not required.

Legal criteria and analysis

Except as provided, the term "child" of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.57(a).

Except as otherwise provided, the term "adopted child" 
means a child adopted pursuant to a final decree of adoption, 
a child adopted pursuant to an unrescinded interlocutory 
decree of adoption while remaining in the custody of the 
adopting parent (or parents) during the interlocutory period, 
and a child who has been placed for adoption under an 
agreement entered into by the adopting parent (or parents) 
with any agency authorized under law to so act, unless and 
until such agreement is terminated, while the child remains 
in the custody of the adopting parent (or parents) during the 
period of placement for adoption under such agreement.  The 
term includes, as of the date of death of a veteran, such 
child who: (1) Was living in the veteran's household at the 
time of the veteran's death, and (2) Was adopted by the 
veteran's spouse under a decree issued within 2 years after 
August 25, 1959, or the veteran's death, whichever is later, 
and (3) Was not receiving from an individual other than the 
veteran or the veteran's spouse, or from a welfare 
organization which furnishes services or assistance for 
children, recurring contributions of sufficient size to 
constitute the major portion of the child's support.  
38 C.F.R. § 3.57(c).

The appellant asserts that she should receive a dependency 
allowance for L.M., her grandson.  She claims that she and 
the veteran had custody of him prior to the veteran's death 
and that she has been taking care of him since then.  

By rating decision dated in October 2003, the RO granted the 
appellant's claim for service connection for the cause of the 
veteran's death.  In December 2003, she submitted VA Form 21-
686(c), Declaration of Status of Dependents, and indicated 
that she had custody of L. M., who was born in August 1995.

A March 1999 letter from the South Carolina Department of 
Social Services reveals that the veteran and the appellant 
were granted temporary legal and physical custody of their 
grandson, L.M., earlier that month by the Lancaster County 
Family Court.  In October 1999, this Court ordered that 
custody of L. M. was to remain with the veteran and the 
appellant.

The appellant has acknowledged that she has not adopted L. M.  
Accordingly, he cannot be deemed to be a child of the 
veteran, and the appellant may not receive a dependency 
allowance for him.  The Board also points out that, even if 
the appellant were to adopt L.M. now, she would still not be 
entitled to receive a dependency allowance for him, as the 
adoption would not have occurred within two years of the 
veteran's death, as required by regulation.  


ORDER

An additional dependency allowance for L.M. is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


